214 F.2d 860
DISTRICT OF COLUMBIAv.SCOTT.
No. 12005.
United States Court of Appeals District of Columbia Circuit.
Argued June 7, 1954.
Decided July 1, 1954.

Messrs. Milton D. Korman and Hubert B. Pair, Asst. Corporation Counsel, Washington, D. C., for the District of Columbia, with whom Messrs. Vernon E. West, Corporation Counsel, Chester H. Gray, Principal Asst. Corporation Counsel, and Harry L. Walker, Asst. Corporation Counsel, Washington, D. C., were on the brief, for appellant.
Mr. Frank D. Reeves, Washington, D. C., with whom Mr. Curtis P. Mitchell, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
In this case the Municipal Court of Appeals reversed the conviction of appellee Scott, on the ground that he had been denied the effective assistance of counsel, and granted him a new trial. Scott v. District of Columbia, 1953, D.C.Mun. App., 99 A.2d 641.


2
Each case of this sort must be judged on its own merits. The decision here certainly should not be taken as a holding that a defendant can escape justice merely by hiring a lawyer who represents, in another case, a witness against that defendant. It means that under all the circumstances of this case there was a failure of representation which deprived Scott of a fair trial. There is no suggestion that there was any chicanery on the part of the accused's attorney, or scheme to thwart justice. The opinion of the Municipal Court of Appeals has our approval, and its decision will be


3
Affirmed.